Filed 12/8/20 P. v. Stemwedel CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D077506

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. MH116418)

 JOHN STEMWEDEL,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Cindy Davis, Judge. Appeal Dismissed.
          Rudy Kraft, under appointment by the Court of Appeal, for Defendant
and Appellant.
          No appearance by Plaintiff and Respondent.
      John Stemwedel appeals from a judgment1 finding him to be mentally

incompetent to stand trial pursuant to Penal Code section 1368 et seq.2 On
appeal, Stemwedel’s appointed counsel raises no arguable issues, but
requests that we exercise our discretion to conduct an independent review of
the record. However, we agree with the reasoning of People v. Blanchard
(2019) 43 Cal.App.5th 1020 (Blanchard), which concluded that the
procedures set forth in Anders v. California (1967) 386 U.S. 738 (Anders) and
People v. Wende (1979) 25 Cal.3d 436 (Wende) do not apply to mental
competency proceedings. Accordingly, we dismiss this appeal.
              FACTUAL AND PROCEDURAL BACKGROUND
      In January 2019, Stemwedel was in custody at the San Diego Central
Jail when, on three separate occasions, he threw urine, feces, and other
unidentified liquids at correctional officers. Thereafter, the People filed a
felony complaint charging Stemwedel with three counts of “gassing” pursuant
to section 243.9, subdivision (a).
      During Stemwedel’s preliminary hearing, defense counsel informed the
court that based on Stemwedel’s behavior and statements, counsel had
doubts regarding Stemwedel’s competency and asked that proceedings be
suspended. The trial court acknowledged counsel’s concerns and ordered the
proceedings to be suspended to allow for an evaluation of Stemwedel
pursuant to section 1368.




1     An order adjudicating a defendant to be incompetent to stand trial
constitutes a final judgment in a special proceeding and is immediately
appealable. (People v. Fields (1965) 62 Cal.2d 538, 542.)

2     Unless otherwise specified, all subsequent statutory references are to
the Penal Code.
                                        2
      Thereafter, two psychiatrists submitted reports opining that
Stemwedel was mentally incompetent. At the competency hearing,
Stemwedel’s counsel waived a jury trial and submitted on the findings of the
psychiatrists. The People submitted on the reports and offered no other
evidence or opposition to a finding of incompetency.
      The trial court agreed with the findings of the psychiatrists and found
Stemwedel to be not legally competent to stand trial. The court committed
Stemwedel to a state hospital and authorized the involuntary administration
of antipsychotic medication if Stemwedel did not consent. Stemwedel filed a
timely notice of appeal.
                                DISCUSSION
      We appointed counsel to represent Stemwedel on appeal. His counsel
filed a brief summarizing the facts and proceedings below. In his brief,
counsel states that he found no arguable issues, but nevertheless requests
that we exercise our discretion to independently review the record on appeal.
      Counsel notes the Supreme Court’s decision in Conservatorship of
Ben C. (2007) 40 Cal.4th 529 (Ben C.), which held that the Anders/Wende
independent review procedures do not apply to civil commitments pursuant
to the Lanterman-Petris-Short (LPS) Act (Welf. & Inst. Code, §§ 5000 et seq.).
(Ben C., at p. 535.)
      In Blanchard, supra, 43 Cal.App.5th 1020, the court reviewed Ben C.
and other relevant cases and held that Anders/Wende review is not required
on appeal from an order finding a criminal defendant incompetent to stand
trial and that appellate courts should follow the process identified in Ben C.
(Blanchard, supra, at pp. 1024-1026.)




                                        3
      We agree with the reasoning of Blanchard as applied to this appeal and
decline to exercise our Ben C. discretion to conduct an independent review of
the record in this case pursuant to Anders/Wende or otherwise.
      Appointed counsel followed the procedures outlined in Ben C. by filing a
brief informing the court that he found no arguable issues and setting out the
applicable facts and the law. (Ben C., supra, 40 Cal.4th at p. 544.)
Stemwedel was provided with a copy of the brief and informed of his right to
file a supplemental brief. Stemwedel declined to do so. Because no
reasonably arguable issues have been raised by counsel or appellant, we
dismiss the appeal. (Blanchard, supra, 43 Cal.App.5th at p. 1026.)
                                 DISPOSITION
      The appeal is dismissed.



                                                           McCONNELL, P. J.

WE CONCUR:




AARON, J.




IRION, J.




                                       4